DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-5, filed July 24, 2020, which are pending in this application.
Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).
Obviously Informal Case
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. This case is considered to be Obviously Informal (see MPEP 702.01). The examiner has attempted to point out the points of informalities in the application and claims but the burden is on the applicant to revise the application to render it in proper form for a complete examination.
While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “10” (para. 18 under “Detailed Description of the Invention”), “17” (para. 19 under “Detailed Description of the Invention”), “9” (para. 20 under “Detailed Description of the Invention”).  Examiner respectfully suggests amending the specification to remove these reference numbers as the description in the specification is sufficient for proper understand of the invention.
The drawings are objected to because reference characters “20” in Fig. 9, “21” in Fig. 10, and “22” in Fig. 11 are referring to different sized wearers but the reference characters are pointing to the front panel of the garment and should be pointing the wearer.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term "velcro" in paras. 11 and 14 under “Detailed Description of the Invention”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Examiner respectfully suggests amending to recite, “VELCRO® (hook and loop fastener)”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1-5 are objected to because of the following informalities:  Each of claims 1-5 end in a semi-colon (;) and should end in a period (.).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2 (and claims 3-5 at least for depending from a rejected claim) are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites, “width of the front panel covers the full front top area of the body, some or all of the sides, and ideally leaves some or most of the back uncovered… Front panel ends along the stomach area as would a shirt”, Claim 2 recites, “hanging down freely along the back area, ending at the buttocks”.  As such, Applicant has positively recited and claimed a human body part, because human anatomy is actively being recited within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “Claim 1 is an article of manufacture design for Sleeveless Adjustable Cape Tshirt, article of manufacture mainly a tshirt….”  It is unclear if “article of manufacture” is referring to the previously recites, “an article of manufacture design” or two separate articles are being claimed.
Claim 1 is indefinite as it recites, “article of manufacture mainly a tshirt”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "an article of manufacture design for Sleeveless Adjustable Cape Tshirt" , and the claim also recites “mainly a tshirt” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 is indefinite as it recites, “A garment….”  As an article of manufacture design for Sleeveless Adjustable Cape Tshirt, article of manufacture mainly a tshirt” was previously recited, it is unclear if “a garment” is referring to the article or if the article comprises a garment.
Claim 1 is indefinite as it recites, “A garment consisting of two sleeveless panels; front and back are attached….”  It is unclear if “front and back” are referring to a front and a back of the garment, a front panel and a back panel, or otherwise.
Claim 1 is indefinite as it recites, “front and back are attached with a sewn technique using stitches by hand and or by a sewing machine, needle and thread, creating a shoulder seam leaving an opening for the head….”  As this limitation is grammatically incorrect, it is unclear as to its meaning.
Claim 1 is indefinite as it recites, “head opening with a round neckline having a collar, not limited to round or v neck collar”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "and the claim also recites “not limited to round or v neck collar” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 is indefinite as it recites, “an article of manufacture design for Sleeveless Adjustable Cape Tshirt as in Claim 1” in lines 6 and 10.  As the limitations that follow are part of claim 1, it is unclear why this limitations appears.  Further as “an” is used, it is unclear if this is referring to the same article previously recited or an additional article.
Claim 1 is indefinite as it recites, “ideally leaves some or most of the back uncovered”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “width of the front panel covers the full front top area of the body, some or all of the sides", and the claim also recites “ideally leaves some or most of the back uncovered” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitations “the full front top area”, “the body”, “the sides”, “the back”, and “the stomach area”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is indefinite as it recites, “adjustable to fit a range of body types”.  As no structure for adjustability has been claimed, it is unclear how the front panel is “adjustable to fit a range of body types”.
Claim 1 is indefinite as it recites, “compliment all body types”.  It is unclear how one having ordinary skill in the art can ascertain whether or not a garment compliments all body types as such a concept is subjective and varies by person.
Claim 1 is indefinite as it recites, “Front panel” in line 10.  As no article such as “a”, “an” or “the” is recited, it is unclear of “front panel” is referring to the previously claimed front panel or to a different structure.
Claims 2-5 are indefinite as it is unclear if each of these claims are independent claims or if they depend from claim 1.  For purposes of examination, Examiner has interpreted each of claim 2-5 to depend from claim 1.
An effort have been made to identify all indefinite language with at least claim 1. The claim(s) are narrative in form and replete with indefinite language.  The structure must be clearly and positively specified. And since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

For purposes of examination, Examiner has drafted the following claims that clearly recite the structure of the invention and overcome 35 USC 101 and 112(b) rejections:
Claim 1) An upper body garment comprising:
a front panel and a back panel,
wherein the front panel and the back panel are both sleeveless;
wherein the front panel is attached to the back panel via stitching to form a right shoulder seam;
wherein the front panel is attached to the back panel via stitching to define a left shoulder seam;
a round opening in-between the right and left shoulder seams configured to receive a head of a wearer;
wherein the front panel is configured to cover a full front top area of the wearer, at least a portion of sides of the wearer, and configured to leave a majority of a back of the wearer uncovered by the front panel,
wherein the front panel is configured to terminate at a stomach area of the wearer,
an adjustable closure configured to close the front panel around the wearer.

Claim 2)  The upper body garment of claim 1, wherein the back panel is configured to worn as a cape hanging down freely and configured to terminate at buttocks of the wearer.
	
	Claim 3) The upper body garment of claim 1, wherein the front panel and the back panel each comprises a logo, indicia, or graphics.

Claim 4) The upper body garment of claim 1, wherein the adjustable closure comprises a first strap stitched to a right side of the front panel and a second strap stitched to a left side of the front panel, and wherein the first and second strap configured to connect to each other around the back of the wearer by a bow, a knot, hook and loop fastener, snaps, buttons, loops, holes, or hooks to adjust a size of the garment.

Claim 5) The upper body garment of claim 1, wherein the front and back panels each comprise cotton or a cotton blend.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US 4873725).
Regarding claim 1, Mitchell discloses an upper body garment (10) comprising: a front panel (12) and a back panel (combination of 13/14), wherein the front panel and the back panel are both sleeveless (as can be seen in Figs. 2-3, neither panel have sleeves); wherein the front panel is attached to the back panel via stitching to form a right shoulder seam (see annotated Fig. 2, stitching as disclosed in col. 1, lines 60-61); wherein the front panel is attached to the back panel via stitching to define a left shoulder seam (see annotated Fig. 2, stitching as disclosed in col. 1, lines 60-61); a round opening (43) in-between the right and left shoulder seams (as can be seen in annotated Fig. 2) configured to receive a head of a wearer (as can be seen in Fig. 1); wherein the front panel is configured to cover a full front top area of the wearer, at least a portion of sides of the wearer, and configured to leave a majority of a back of the wearer uncovered by the front panel (as can be seen in Fig. 1, for at least the shown wearer the front panel 12 covers the an entire front of the torso and at least a part of the sides while leave the back uncovered), wherein the front panel is configured to terminate at a stomach area of the wearer (as can be seen in Fig. 1, the bottom edge of front panel 12 extends to the stomach area of the wearer and it is noted that the garment will fit differently sized wearers in different manners and an intended relative position of the bottom of the front panel to the wearer's anatomy is functional and not patentably significant); an adjustable closure (straps 25/26) configured to close the front panel around the wearer (as can be seen in Fig. 1, further see col. 2, lines 37-45).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the garment, there would be a reasonable expectation for the garment to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 3, Examiner notes that “wherein the front panel and the back panel each comprises a logo, indicia, or graphics” in the claim is a limitation of printed matter.   Once it is determined that the limitation is directed to printed matter, Examiner must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight.  In this case, where the product (garment) merely serves as a support for printed matter, and no functional relationship exists since there is no new relation of printed matter to physical structure. The claim(s) as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product and the printed matter is given no patentable weight.  See MPEP 2111.05.  Therefore, in as much as no further structure of the garment has been claimed, Mitchell meets the claim limitations.
Regarding claim 5, Mitchell discloses wherein the front (12) and back panels (13/14) each comprise cotton or a cotton blend (as disclosed in col. 1, lines 61-65).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Johnson (US 2011/0010816).
	Regarding claim 2, Mitchell discloses wherein the back panel is configured to be worn as a cap hanging down freely (as can be seen in Fig. 3 where the back panel 13/14 is only attached at the shoulder seams), but does not expressly disclose wherein the back panel is configured to terminate at buttocks of the wearer.
	Johnson teaches an upper body garment wherein the back panel is configured to terminate at buttocks of the wearer (as can be understood from at least Fig. 1l it is noted that the garment will fit differently sized wearers in different manners and an intended relative position of the bottom of the back panel to the wearer's anatomy is functional and not patentably significant). 
Mitchell and Johnson teach analogous inventions in the field of upper body garments connected at shoulder seams and open at the sides.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the back panel of Mitchell to the buttocks of the wearer as taught by Johnson in order to provide increase coverage of the garment to shield the wearer from the surrounding environment.

	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Welke (US 4016604).
	Regarding claim 4, Mitched discloses wherein the adjustable closure (25/26) comprises a first strap (25) connected to a right side (see annotated Fig. 2) of the front panel (12) and a second strap (26) connected to a left side (see annotated Fig. 2) of the front panel, and wherein the first and second strap configured to connect to each other around the back of the wearer (as can be seen in Fig. 1, further see col. 2, lines 37-45) by a bow or a knot (as the 25 and 26 are disclosed as being tied, a knot or a bow can be formed) to adjust a size of the garment (as disclosed  in col. 2, lines 43-45).
	Mitchell does not expressly disclose where the first and second straps are connected by stitching.
	Welke teaches a garment tied about a wearer wherein the first and second straps (19/20) are connected by stitching (see col. 3, lines 65-68).
	Mitchell and Welke teach analogous inventions in the field of garments with tie closures.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stitch the first and second straps to the sides of the panels of Mitchell as taught by Welke in order “to give increased strength” (see col. 3, lines 65-68 of Welke). 

    PNG
    media_image1.png
    584
    571
    media_image1.png
    Greyscale

Annotated Fig. 2 (Mitchell)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are garments with back panels that can be worn as capes and garments that tie around the body.  For example, Schluter (US 4656670) and Fautrad (US1885422) each shows a garment that ties around the body and can be worn with a rear panel as a cape.
HOW TO RESPOND TO THIS ACTION
What to Include in the Response
In response to this Action, Applicant may make amendments or corrections to the text of the specification, claims, or drawings to overcome any rejections or deficiencies explained herein. However, in correcting the application the Applicant should take care not to enter "new matter" into the application. This means that features, method steps, or other parts of the invention not disclosed by the Applicant in the specification and claims as originally presented cannot be added at this time, but the Applicant may rewrite portions of the presented material to bring his application into compliance with the Code of Federal Regulations.
Although Applicant may telephone the Examiner for questions or advice, the official reply to this action must be in writing. If Applicant feels that there are errors in the objections and rejections in this action, he must distinctly and specifically point out the supposed errors and must respond to every ground of objection and rejection. The Applicant must point out the patentable novelty that the claims present in view of the references cited or objections made. If amendments are made, he must show how the amendments avoid such references or objections.
Each section of an amendment document (Specification Amendments, Claim Amendments, Drawing Amendments, Remarks) must begin on a separate sheet. A new or corrected Abstract must also be on a separate sheet.

Amendments to the Specification

Amendments to the specification text are made by specifying which paragraphs are being amended (for example by page and line numbers), and reproducing the entire text of these paragraph(s) with markings to show what changes have been made, by striking through words to be deleted (like this) and underlining words added. You must rewrite these entire paragraphs even if only one word therein has been changed. However, if a great many changes to many paragraphs are required, Applicant should rewrite the entire specification in clean (unmarked) format.
When sending a new clean specification, it is also necessary to:
A. Include a copy of the old specification with markings to indicate the deletions, insertions, and corrections that have been made (using strikeout to indicate words that have been deleted and underlining to indicate words that have been added);
B. Include a statement that the new specification includes no new matter that was not disclosed in the original specification. This statement must be accompanied by the following language:
"I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issued thereon."

Amendments to the Claims
If any amendments to the claims are made, you must provide a listing that accounts for all claims that have ever been presented in the application; you must provide this list even if only one word of one claim is being changed. In this list, you must also provide the text of each currently pending (non-canceled) claim. After the claim number of each listed claim, add in parentheses, the appropriate designation: (original), (currently amended), (canceled), (withdrawn), (previously presented), (not entered), or (new).
Only Claims which are currently amended may include markings to show what changes are being made, by striking out words deleted and underlining words added; if any claim is canceled, you don’t have to re-write the text, just put (canceled) after its number.
If changes to a claim(s) are extensive, it should be canceled and rewritten as a completely new claim(s) without underlining. The numbering of the new claims should begin with the number next following the highest numbered claim existing in the application. When claims are canceled, remaining claims should not be renumbered. Also remember that the application filing fee covers up to 20 claims, up to 3 of which may be independent. If at any point in the prosecution the number of active (non-canceled) claims exceeds 20 total / 3 independent, it is necessary to send an additional fee for the additional claims (see enclosed fee list or www.uspto.gov). If claims are later canceled to reduce the number of claims, Applicant will not be entitled to a refund.

Exceptions to the Underlining/Strikeout Procedure
(1) For deletion of 5 characters or less, double brackets may be used, for example [[word]].
(2) if strikeout cannot be easily perceived, for example deletion of the number “4", double brackets must be used, for example [[4]].

Amendments to the Drawings
Amendments to the drawings are made by presenting replacement sheet(s) that incorporate the desired changes; an explanation of the changes made must be presented in accompanying marks. In addition, a marked-up copy of the drawings showing changes made, for example in red ink, is useful but not required. Any replacement sheet must be labeled in the top margin as “Replacement Sheet,” and include all figures that previously appeared on that sheet, even if only one is being amended. (Any marked-up sheet must be labeled “Annotated Marked-Up Drawings”).
A paper presenting amendments and/or remarks must bear an original signature by all Applicants, or registered Patent Attorney or Agent.

When & Where to Respond

The address for response is:
               Patent & Trademark Office
               P.O. Box 1450
               Alexandria, VA 22313

A response to this action must be received within three months from the action mailing date, as noted on the cover page. However, this period may be extended to up to six months by filing a request with the appropriate fee under 37 CFR Section 1.136(a). The extension fees are in an enclosed fee schedule, or are available at www.uspto.gov. If no response has been received after 6 months, the application will be considered abandoned and will be removed from our files.
We don’t consider the postmark date; the date that the Applicant’s response is actually received in the Patent Office mail room will be deemed the date of response, unless Applicant sends the response by U.S. Mail and includes a “Certificate of Mailing” statement in the papers. A Certificate of Mailing allows Applicant to mail the response right up to midnight of the last day for response, and it will still be accepted, even though it will arrive after the period for response. Even if Applicant is mailing the response well before the due date, it is still recommended to use a Certificate of Mailing in case the response is unexpectedly delayed by the Post Office. The Certificate of Mailing consists of the following statement:
"I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to: Commissioner of Patents and Trademarks, Washington, D.C. 20231, on ..."

Name of applicant, assignee, or Registered Representative____________________________________
Signature_________________________________________
Date______________________________________________

Fax Response
The Office is able to accept some types of papers by Fax, including amendments and remarks in response to an Office letter. The Fax number is given in the Office letter. Be sure to keep the original copies with original signatures on file for as long as the patent is valid. If a fee is due, you may pay the fee by a major credit card (American Express, Discover, Master Card, Visa) using form PTO-2038. Formal drawings cannot be accepted by Fax.
Once Applicant’s response has been received, it will typically take 3 or 4 months before the Examiner again reviews the application and notifies Applicant of the results. However, as assurance that the response has been received, Applicant may include a self-addressed stamped post card in the envelope, with the serial number of the application and a list of the things submitted written on the back (such as “Amendments to claims” and “Two new sheets of drawings”). The card will be stamped with the date received and returned immediately upon receipt. It is also acceptable to send the response certified, registered, or Express mail.
In order to match the response with the file, it should clearly indicate on the front page the inventor’s name, application serial number, Art Unit number, date application was filed, title of invention, and a brief statement of the purpose of the paper or what it is in response to. 

Assistance
The phone number of the specific Examiner handling this application is given in this letter. You may phone the Examiner for information regarding the status of the application, as well as to ask questions or make comments concerning the technical merits of the application. 

The Patent Office also maintains a Pro Se Assistance program which provides consolidated access to educational information addressing common questions received from applicants at various stages of the patent examination process.
Email: innovationdevelopment@uspto.gov
Toll free phone number: 1-866-767-3848

Internet Access
Visit the USPTO web site at http://www.uspto.gov and Pro Se Assistance at https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program?MURL=prosepatents
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732